Citation Nr: 0529960	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
August 1963.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in February and December 2004.  This 
matter was originally on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In May 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran's service-connected low back disability has been 
shown to be productive of a disability picture of moderate 
lumbosacral strain with no evidence of listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5292, 
5295 (2002) and Diagnostic Codes 5237, 5242 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's February and December 2004 Remands, 
the veteran was afforded a videoconference hearing and a VA 
examination.  In addition, the Appeals Management Center 
(AMC) issued a Supplemental Statement of the Case.  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's February and December 2004 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In January 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the January 2002 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to either send 
information describing additional evidence or the evidence 
itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
January 2002 notice letter, which preceded the March 2002 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded VA 
examinations in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

The veteran is currently assigned a 20 percent disability 
rating for his service-connected low back disability under 
provision of 38 C.F.R. § 4.71a, Diagnostic Code 5295 for 
lumbosacral strain.  

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Prior to September 26, 2003, Diagnostic Code 5295 provided a 
20 percent rating where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent rating is 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

The Board notes that the veteran's low back disability could 
also be rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine in which a 20 percent rating contemplates moderate 
limitation of motion and 40 percent evaluation under this 
code contemplates severe limitation of lumbar spine motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

A January 2002 VA outpatient treatment record noted that the 
veteran denied numbness, weakness, and radicular symptoms.  
Physical examination indicated negative straight leg raise, 
no spinal tenderness, 5/5 motor strength throughout all 
extremities, +2 deep tendon reflexes throughout, and 
paraspinal muscle spasm.  A December 2002 VA treatment record 
noted that the veteran denied bowel or bladder incontinence 
or hesitancy, weakness or pain in legs.  However, the veteran 
reported numbness in his legs.  Neurological examination 
demonstrated 5/5 strength in lower extremities throughout, 
and sensation was noted to be grossly intact.  A May 2003 VA 
treatment record noted that x-rays were consistent with 
degenerative joint disease.  The veteran denied worsening 
pain, loss of bladder, and motor weakness.

A March 2002 VA examination report noted that physical 
examination of the veteran demonstrated moderate tenderness 
to deep palpation over the left paravertebral spinal 
musculature in the mid lumbar spine with tenderness over his 
spinous processes in the midline greater than over 
paravertebral spinal musculature on the right.  The veteran 
had 5/5 motor strength in both hip flexion and extension 
bilaterally.  Range of motion exercises demonstrated flexion 
of 85 degrees, limited by pain at 85 degrees; extension of 20 
degrees, limited by pain at 20 degrees; lateral bending of 30 
degrees bilaterally, limited by pain at 30 degrees; and 
rotation of 25 degrees bilaterally, limited by pain at 25 
degrees.

A January 2005 VA examination report noted that the veteran 
complained of daily pain at a 6 or 7 on a scale from 1 to 10, 
pain radiating down both lower extremities, weakness, flare-
ups two times per week at a 10 on a scale from 1 to 10 which 
last between one and two hours, and occasional bladder 
incontinence.  The veteran denied numbness or tingling in 
legs.  Physical examination demonstrated vertebral tenderness 
in the lumbar area, no tenderness in paravertebral area.   
Range of motion exercises demonstrate flexion to 80 degrees 
with pain from 45 to 80 degrees, extension to 25 degrees with 
pain at 25 degrees, right lateral flexion to 25 degrees with 
pain at 25 degrees, left lateral flexion to 25 degrees with 
pain at 25 degrees, right lateral rotation to 55 degrees with 
pain at 55 degrees, and left lateral rotation to 50 degrees 
with pain at 50 degrees.  There was no limitation due to 
weakness, fatigability, incoordination or flare-ups.  Ranges 
of motion during passive, active and repetitive movements 
were the same.  The examiner noted no effect on usual 
occupation or daily activities and no incapacitating 
episodes.  The examiner noted that the veteran used no 
assistive devices.  The veteran was reportedly unable to walk 
on his toes, but he was able to walk on his heals.  He could 
only squat to about 170 degrees, and he could stand on 
alternate legs.  The veteran's motor strength in the lower 
extremities was 5/5.  Sensation and deep tendon reflexes were 
noted to be intact.  The veteran's gait was reported to be 
normal, just slow and well placed.  X-rays showed 
degenerative facet osteoarthropathy especially 4-5, 5-S1 and 
mild disc narrowing due to degenerative disc disease at L4-5, 
5-S1.

The Board has reviewed the evidence of record and finds no 
support for an evaluation in excess of 20 percent under the 
old versions of Diagnostic Codes 5295 or 5292.  At the 
January 2005 VA examination, the veteran's range of motion 
exercises demonstrated nearly full range of motion with 
flexion only lacking 10 degrees, extension only lacking 5 
degrees, and bilateral lateral flexion only lacking 5 degrees 
of full motion.  In addition, there was no evidence of 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.    

Although higher evaluations are provided under 38 C.F.R. § 
4.71a, Diagnostic Codes 5286 and 5289 for ankylosis of the 
spine, these Diagnostic Codes are not applicable to this case 
because the veteran's service-connected disability has not 
been shown to result in ankylosis.  With respect to 
Diagnostic Code 5293 for intervertebral disc syndrome, 
because intervertebral disc syndrome is not a part of the 
service-connected disability, the criteria relating to 
intervertebral disc syndrome, under either the old or the new 
provisions, are not for application to the veteran's claim.    

The Board has considered the evidence of painful motion and 
functional impairment of the lumbar spine.  See 38 C.F.R. §§ 
4.40, 4.45.  In evaluating the veteran under the criteria of 
DeLuca, the Board notes that the January 2005 examiner noted 
that the veteran had pain on flexion from 45 to 80 degrees 
but no further flexion due to pain and structural limitation.  
The Board considers flexion limited to 45 degrees, half the 
normal range of motion, within the moderate range of 
limitation of motion.  Thus, even considering the veteran's 
complaints of pain on motion, the veteran is receiving the 
appropriate schedular evaluation.  In addition, the January 
2005 examiner noted no limitation due to weakness, 
fatigability, incoordination, or flare-ups.      

Therefore, the veteran does not meet the criteria for an 
evaluation in excess of 20 percent for his service-connected 
low back disability under the rating criteria for evaluating 
disease and injuries of the spine which existed prior to 
September 26, 2003.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

Disabilities of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

For a rating in excess of 20 percent for the veteran's low 
back disability under the new regulations, there must be 
forward flexion of the thoracolumbar spine 30 degrees or less 
or ankylosis of the entire thoracolumbar spine.  As noted 
above, including the veteran's complaints of pain, there is 
limitation of motion to 45 degrees, and there is no evidence 
of record of ankylosis.  

Therefore, even with consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, which address 
additional functional loss due to pain, weakness, excessive 
fatigability, etc., the severity of the veteran's lumbar 
spine does not rise to the level of an individual whose 
motion of the thoracolumbar spine is 30 degrees or less or 
who suffers from ankylosis.  Therefore, the veteran does not 
meet the criteria for an increased rating in excess of 20 
percent for his service-connected low back disability under 
the new rating criteria for evaluating disease and injuries 
of the spine, effective September 26, 2003.

Additionally, although the veteran has reported subjective 
complaints of having some bladder and bowel incontinence, the 
competent medical evidence of record does not show that the 
veteran has any bowel or bladder impairment that would allow 
for a separate evaluation.  The medical evidence also does 
not show that veteran's service-connected low back strain 
causes any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment in 
order to warrant a separate rating. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1) (2004).  During the 
most recent VA examination, the veteran's motor strength in 
the lower extremities was 5/5, and sensation and deep tendon 
reflexes were noted to be intact.  The record does not show 
that the veteran's service-connected low back strain includes 
objective neurologic abnormalities.

In conclusion, the evidence does not support an evaluation in 
excess of 20 percent for the veteran's service-connected low 
back strain.  

The Board notes that there is no evidence of record that the 
veteran's low back strain causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
lumbosacral strain.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation in excess of 20 
percent for low back strain is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


